PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/784,570
Filing Date: 4 Mar 2013
Appellant(s): SONY CORPORATION



__________________
Samuel S. Lee
Reg. No. 42,791
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/25/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/23/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Argument 1
	Appellant contends claims 10, 13-20, 28, 31-34 are improperly rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2008/0046980 to Peng in view of United States Patent Application Publication No. 2009/0165037 to Van De Pol. The Examiner respectfully disagrees.
	Appellant contends Peng fails to teach or suggest “an analysis engine to receive a request for the media content from a client for licensing of the media content and for fulfillment of the media content to a licensee, wherein the request includes a client profile which defines a set of requirements and specifications for the media content, delivery, and metadata requirements for the client”. Appeal Brief p7-8. The Examiner respectfully disagrees. First, Appellant merely provides a conclusory statement that Peng fails to teach or suggest said limitation without providing supporting evidence or rationale. Second, Peng teaches a user interacting with the DCD management module to order a movie and the user submitting a user request that contains data used to obtain a relevant content identity, i.e. a set of requirements such as a terminal type, a display capability, and supported file formats ([0068] – [0070]).
Appellant contends Van De Pol fails to teach or suggest “defining discrete items to be include in the product including video, audio, and text components that are to be delivered to the client to fulfill the request for the media content”. Appeal Brief p8-9. The Examiner respectfully disagrees. First, Appellant merely provides a conclusory statement that Van De Pol fails to teach or suggest said limitation without providing supporting evidence or rationale. Second, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, Peng, not Van Del Pol, is relied upon to teach specifying original content such as a movie file, i.e. video components, that are to be delivered to the client to fulfill the request for the media content ([0071] – [0072]). Third, Van De Pol teaches specifying inputs to the packaging process such as metadata/XML files, i.e. text components, and media assets such as audio .WAV files, i.e. audio components, that are to be delivered to the client to fulfill the request for the media content ([0039] – [0040]). It is noted that an XML file contains text1.
Appellant contends Peng fails to teach or suggest “defining non-linear edit requirements for the video component of the media content including logo replacement, pulling and modifying blacks, and adding cards according to the specifications of the client profile to tailor the product of the media content to the client”. Appeal Brief p9-10. The Examiner respectfully disagrees. First, Appellant merely provides a conclusory statement that Peng fails to teach or suggest said limitation without providing supporting evidence or rationale. Second, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, Van Del Pol, not Peng, is relied upon to teach defining non-linear edit requirements such as logo replacements and adding cards ([0050]). Third, Peng teaches defining non-linear edit requirements for the video component of the media content including color depth requirements, i.e. pulling and modifying blacks, according to the personalized processing policy of the content for the user, i.e. the specifications of the client profile, to tailor the product of the media content to the client ([0073]).


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAY HUANG/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        Conferees:
/Anita Y Coupe/Supervisory Patent Examiner, Art Unit 3619                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685    
                                                                                                                                                                                                    Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/XML